Citation Nr: 1121992	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to increased ratings for degenerative disc disease with lumbar strain, currently rated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to November 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2010.  The untimely substantive appeal was accepted as timely because the veteran claimed that he did not receive statement of the case, due to the fact that it was sent to a prior address.     

The Board notes that the veteran also appealed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Ro issued a March 2010 rating decision in which it granted service connection for PTSD.  As the grant of service connection constitutes a complete grant of the claim, the issue is not before the Board.  

The veteran presented testimony at a Board hearing in March 2011.  A transcript of the hearing is associated with the veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The veteran underwent a left L4-L5 hemilaminectomy, medial facetectomy, foraminotomy, and discectomy in February 2010.  He has not undergone a VA examination since then.  The Board finds that a VA examination is warranted to determine the severity of the veteran's service connected disability.  The Board is aware that the claims file reflects that he failed to report for an examination in June 2010.  However, the veteran testified that he would be willing to undergo another VA examination.  As such, the Board finds that a new examination is warranted.  

Additionally, at the March 2011 Board hearing, the Veteran submitted additional evidence in the form of private medical records.  At the hearing, he indicated that he did not wish to waive preliminary RO review.  However, the evidence was subsequently received at the Board with a waiver.  At any rate, the RO will in fact conduct an initial review of the new evidence as a matter of course in accomplishing the actions directed by this remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the severity of his degenerative disc disease with lumbar strain.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  The examiner should also clearly report any associated neurological disorders.  The examiner should also report on the frequency and duration of any incapacitating episodes during the previous 12 month period. 
 
2.  After completion of the above, the RO should review the expanded record (to include the additional private medical records submitted by the Veteran at the March 2011 Board hearing) and determine if a higher rating or ratings can be granted.  The RO should furnish the Veteran with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


